Citation Nr: 0708008	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  


FINDING OF FACT

The evidence of record shows that the veteran's bilateral 
hearing loss and tinnitus are related to his military 
service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in January 2004 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the veteran in April 2005, after which the claims 
were readjudicated.  See 38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In this case, the veteran's service medical records do not 
show clinical evidence of tinnitus or bilateral hearing loss 
at any time during active duty service or at any time prior 
to an annual VA physical examination in 2002.  However, 
although tinnitus and hearing loss are not shown in service, 
or at separation from service, service connection can be 
established if medical evidence shows that it is actually due 
to incidents during service.  Hensley v. Brown, 5 Vet. App. 
155 (1993).  

The April 2002 VA medical report stated that the veteran 
reported having tinnitus "for many years."  On physical 
examination, the veteran's hearing was normal.  

In a February 2004 statement, the veteran stated that he was 
exposed to noise from artillery fire and was not provided 
with ear protection.  He stated that after a "live firing" 
he would experience symptoms of tinnitus and hearing loss.  
The veteran further stated that after separation from 
military service, the symptoms of tinnitus and hearing loss 
continued and increased in intensity over time.

In a September 2004 private audiological report, the veteran 
reported that during basic training he had been assaulted by 
two drill instructors, knocked unconscious, and bled from his 
right ear.  The veteran noted that subsequent to military 
discharge, he had not been around any significant noise.  The 
diagnosis was noise induced neurosensory hearing loss, with 
secondary tinnitus.

A November 2004 VA audiology report stated that the veteran 
reported military and recreational noise exposure and 
tinnitus.  The assessment was bilateral sensorineural hearing 
loss.

In the veteran's notice of disagreement received in November 
2004, the veteran stated that as a radio operator, he was 
expected to work closely with artillery units.

An April 2006 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
45
70
LEFT
25
30
35
50
65

Using the Maryland CNC word list, speech recognition was 98 
percent in the right ear and 94 percent in the left ear.  The 
diagnosis was tinnitus and bilateral sensorineural hearing 
loss.  Accordingly, the veteran has bilateral hearing loss 
for VA purposes.  38 C.F.R. § 3.385.  The examiner stated 
that that it was not possible to conclude that the veteran's 
currently diagnosed tinnitus and bilateral hearing loss were 
related to military service without resorting to speculation.  
See Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) (holding 
that where a physician is unable to offer a definite causal 
relationship that opinion may not be utilized in establishing 
service connection as such an opinion is nonevidence).

In this case, the medical evidence of record shows that the 
veteran has noise-induced sensorineural hearing loss, with 
secondary tinnitus.  The only evidence of record of 
significant noise exposure is when the veteran was in the 
military.  The examiner noted in the 2006 VA examination, 
that the post service noise exposure was limited to 
infrequent occupational and recreational noise exposure.  

Although the veteran's statements alone are not sufficient to 
prove that his currently diagnosed tinnitus and bilateral 
hearing loss are related to military service, his statements 
provide competent evidence of the type of noise he was 
exposed to both in the service and post service discharge.  
Additionally, his statements provide competent evidence as to 
the symptoms of hearing loss and tinnitus he experienced in 
service, as well as the continuity of these symptoms after 
service discharge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, as the veteran has noise-induced bilateral 
hearing loss, with secondary tinnitus; has a history of noise 
exposure in service; has had symptoms of hearing loss and 
tinnitus since such exposure in service that have continued 
to increase subsequent to service discharge; and there is no 
evidence of record that the veteran's current hearing loss 
and tinnitus is not related to his military service, the 
Board finds that the evidence of record is at least in 
equipoise, and therefore, affording the veteran the benefit 
of the doubt, service connection for hearing loss and 
tinnitus is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


